Case: 16-40056      Document: 00513712590         Page: 1    Date Filed: 10/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40056
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MANUEL CHAVEZ-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-287-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Following his conviction under 8 U.S.C. § 1326, the district court
sentenced Manuel Chavez-Martinez to 15 months of imprisonment and three
years of supervised release.        The district court also ordered, as a special
condition of supervised release, that Chavez-Martinez “is not to re-enter the
United States illegally.” On appeal, Chavez-Martinez sought to challenge the
language of that special condition, arguing that the district court’s verbiage


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40056    Document: 00513712590     Page: 2   Date Filed: 10/11/2016


                                 No. 16-40056

amounted to an order of deportation. He sought reformation of the written
judgment, asking that it be modified to provide that “if ordered deported” he
“shall remain outside the United States.”       After his appellate brief was
submitted, Chavez-Martinez was removed to Mexico by immigration
authorities.
      “Whether an appeal is moot is a jurisdictional matter, since it implicates
the Article III requirement that there be a live case or controversy.” United
States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc) (internal
quotation marks and citation omitted). “A case becomes moot only when it is
impossible for a court to grant any effectual relief whatever to the prevailing
party.”   Id. (internal quotation marks and citation omitted).       Because a
deported alien remains subject to certain conditions of supervised release even
after he is deported, the deportation of an alien does not, per se, moot a
challenge to his unexpired term of supervised release. Id. at 342-43.
      If Chavez-Martinez were challenging the imposition of the term of
supervised release and requesting this court vacate that term, his appeal
would not be moot. See id. Chavez-Martinez is not challenging the imposition
of his term of supervised release, however. Because Chavez-Martinez has been
deported by immigration officials, the relief he seeks is no longer meaningful
and his appeal is moot. See United States v. Jackson, 771 F.3d 900, 903 (5th
Cir. 2014); see also, e.g., Ezeokoli v. Holder, 482 F. App’x 968, (5th Cir. 2012)
(concluding that petitioner’s challenge to the denial of a continuance of removal
proceedings was moot because the relief requested was “no longer
meaningful”).   Although there exists a narrow exception to the mootness
doctrine which occurs when issues are capable of repetition yet evading review,
no such probability exists in the present case. See Spencer v. Kemna, 523 U.S.
1, 17 (1998). Accordingly, the appeal is DISMISSED as moot.



                                       2